DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SCOTT M. TULINO on 06/01/2021.

The application has been amended as follows: 

Add new claim 24 which states:
--24. The series-connected fan according to claim 20, wherein an inlet area is defined between a top portion of the first frame and the top portion of the first hub, an outlet area is defined between a bottom portion of the first frame and the bottom portion of the first hub, and a ratio of the inlet area to the outlet area ranges from 0. 9 to 1.1.--
Cancel claims 1-3 and 18.

Amend claim 21 Line 2 to state in part
--the second static blades and are connected to each other.--


--Change the dependency of claims 13, 14 and 19 from being dependent on claim 1 to being dependent on claim 20.--
Reasons for Allowance
Claims 20-24, 4-9, 13-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
--CLAIM(S) 20 IS/ARE ALLOWABLE FOR THE REASONS EXPLAINED WITH RESPECT TO CLAIM 12 IN THE NON-FINAL ACTION MAILED ON 02/22/2021. ACCORDINGLY CLAIMS 21-24, 4-9, 13-17 AND 19 ARE ALLOWED BASED ON THEIR DEPENDENCY.--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgbacher USPN 4909711 - discloses a ratio of the inlet area to the outlet area of 10:10 (i.e. 1.0).
Wang USPN 6935843 - discloses an area ratio of the air inlet to air outlet between 1.9 and 2.3

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746